Citation Nr: 1127102	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1, 1977 to June 24, 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2002 and December 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for an acquired psychiatric disorder.  

In May 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.  

In a June 2006 decision, the Board denied the claim at issue, that is, service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in an April 2007 Joint Motion for Remand (Joint Remand).  Specifically, the Court vacated and remanded the Board's decision because the Board (1) failed to review and discuss the Veteran's relevant medical history including the recent diagnoses of bipolar disorder; and also (2) failed to consider potentially applicable regulation, 38 C.F.R. § 4.125(b), in its conclusion that the appellant was not entitled to service connection for an acquired psychiatric disorder.   

In view of the Court's instructions, in October 2007, August 2008, and April 2009, the Board remanded the appeal to the RO for additional development.  In addition, most recently, in March 2010 the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) in this case.  38 C.F.R. § 20.901(a) (2009); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  The report, dated in May 2010, was been associated with the claims folder.

The case once again reached the Board in September 2010.  Once again, the Board denied the claim at issue, that is, service connection for an acquired psychiatric disorder.  The Veteran once again appealed this decision to the Court.  In a March 2011 Order, the Court once again vacated the Board's decision and remanded this appeal for further development consistent with instructions in a new Joint Remand.  Specifically, the Court vacated and remanded the Board's decision because the Board failed in its duty to assist because it did not attempt to secure Social Security Administration (SSA) records which include the records of Dr. A.G., "an impartial medical expert."  

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in March 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 1304 (2010).  In response, in June 2011, the Veteran's attorney submitted additional argument with a waiver of AOJ consideration.  Thus, the Board accepts it for inclusion in the record and consideration by the Board at this time.

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA will notify the appellant if further action is required.


REMAND

Per the Court's March 2011 Order and Joint Remand, the Court instructed the Board to secure Social Security Administration (SSA) records, which include the records / testimony of Dr. A.G., "an impartial medical expert."  In this regard, in March 2002 the Veteran already submitted a copy of his May 1999 SSA disability determination.  However, medical records associated and discussed within the SSA determination are not present in the claims folder; in particular, the testimony of Dr. A.G. is missing.  

Therefore, the Veteran's complete SSA records are not on file and must be obtained before deciding his claim since these records specifically pertain to the psychiatric issue on appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

In effectuating this remand, the Board is somewhat puzzled as to why the Veteran's attorney and VA's General Counsel in the past have failed to mention or request these SSA records.  This claim has been pending for quite a while - since 2002 in fact.  In addition, this appeal was previously before the Court in April 2007, at which time it issued an Order and Joint Remand from the parties for additional development, but without any mention of or request for the present outstanding SSA records.  The Board also remanded the claim in October 2007, August 2008, and April 2009, in order to comply with the earlier Joint Motion's request, but yet again the Veterans' attorney failed to request SSA records on any of those occasions.  The Board also notes that in a July 2010 letter prior to the September 2010 Board decision that has now been vacated, the Veteran's attorney failed yet again to request these SSA records.  In fact, he specifically asked that the Board proceed to adjudicate the Veteran's claim within 60 days.  

The Board emphasizes that the duty to assist is not unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), the Court stated, in pertinent part: [T]he "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  In this regard, in the most recent June 2011 Attorney Brief, the Veteran's attorney has requested that the Board issue a remand for yet another VA psychiatric examination in order to make a decision on the claim.  But the Board has already secured five or more VA examinations, opinions, and a probative VHA opinion in the present case.  In essence, the Veteran's attorney simply does not agree with the conclusions reached by the VHA physicians, which is to be expected given that he represents the Veteran in the present matter.  However, no medical opinion secured is going to be perfect.  In short, the Board finds that the attorney's arguments in the June 2011 Attorney Brief for yet another VA examination and opinion are simply not persuasive.  Furthermore, the March 2011 Order and Joint Motion did not specifically request the Board to seek yet another VA examination and opinion.  Therefore, the Board will not agree to the attorney's request on that matter.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records associated with the Veteran's psychiatric disability claim.  Request copies of the disability determination(s) and all medical records considered.  In particular, please attempt to secure any records and SSA hearing testimony of Dr. A.G., "an impartial medical expert" mentioned in the May 1999 SSA disability determination.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  Then readjudicate the claim at issue in light of the additional evidence received.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



